NONPRECEDENTIAL DISPOSITION
                         To be cited only in accordance with
                                  Fed. R. App. P. 32.1



               United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                               Submitted June 19, 2014*
                                Decided June 30, 2014

                                        Before

                          DANIEL A. MANION, Circuit Judge

                         MICHAEL S. KANNE, Circuit Judge

                         DAVID F. HAMILTON, Circuit Judge

No. 13-3909

MIRIAM E. BRIGGS-MUHAMMAD,                   Appeal from the United States District
     Plaintiff-Appellant,                    Court for the Western District of
                                             Wisconsin.
      v.
                                             No. 13-cv-831-wmc
SSM HEALTHCARE CORPORATION,
d/b/a ST. MARY’S HOSPITAL,                   William M. Conley,
       Defendant-Appellee.                   Chief Judge.

                                      ORDER

       Miriam Briggs-Muhammad’s daughter, Carmen, attempted suicide in January 2004,
after which she was taken into police custody and brought to St. Mary’s Hospital in
Madison, Wisconsin. Carmen voluntarily checked herself out and promptly hanged herself
to death at a local motel. Nine years later, in 2013, Briggs-Muhammad sued SSM


      *
       After examining the parties’ briefs and the record, we have concluded that oral
argument is unnecessary. Thus, the appeal is submitted on the briefs and the record.
See FED. R. APP. P. 34(a)(2)(C).
No. 13-3909                                                                             Page 2

Healthcare Corporation (which operates St. Mary’s), alleging that the hospital was
negligent in failing to commit Carmen for mental-health treatment involuntarily.

      The district court screened the suit, 28 U.S.C. § 1915(c)(2)(B), and dismissed it as
untimely under the three-year statute of limitations applicable to Wisconsin medical
malpractice suits. See WIS. STAT. § 893.55(1m)(a); Estate of Genrich v. OHIC Ins. Co.,
769 N.W.2d 481, 492 (Wis. 2009). The court also pointed out that her case was barred by a
2006 wrongful death suit—since dismissed—that she had filed in Wisconsin state court
against SSM Healthcare Corporation.

        On appeal Briggs-Muhammad generally challenges the dismissal of her complaint,
but we see no error in the district court’s decision. A district court must dismiss a suit at
screening if it is frivolous, see 28 U.S.C. § 1915(e)(2), and in doing so may rely on an
affirmative defense that is apparent and unmistakable from the complaint’s face. See
Gleash v. Yuswak, 308 F.3d 758, 760–61 (7th Cir. 2002); Walker v. Thompson, 288 F.3d 1005,
1010 (7th Cir. 2002). Because Briggs-Muhammad’s injury occurred in 2004 and she waited
to file suit until 2013, the district court properly dismissed the suit as untimely. See WIS.
STAT. § 893.55(1m)(a); Walker, 288 F.3d at 1010; Vasquez Arroyo v. Starks, 589 F.3d 1091,
1096–97 (10th Cir. 2009). And the district court correctly noted her case was also precluded
by her earlier state-court suit. See Gleash, 308 F.3d at 760 (district court may dismiss case as
barred by res judicata if it is obvious from complaint and documents in court’s possession
that suit is frivolous); Wis. Pub. Serv. Corp. v. Arby Constr., Inc., 818 N.W.2d 863, 870 (Wis.
2012) (Wisconsin claim preclusion applies if there is a final judgment on the merits and an
identity of the parties and causes of action). Since Briggs-Muhammad’s state suit barred her
federal litigation, the district court properly dismissed her suit on that ground.

       In calling this lawsuit “frivolous,” neither we nor the district court mean to imply
that the underlying question about the treatment of the plaintiff’s daughter was not serious.
The term “frivolous” in this context means that claims or defenses that are “so clearly
blocked by statute, regulation, binding or unquestioned precedent, or some other
authoritative source of law that they can be rejected summarily.” United States v. Bey,
748 F.3d 774, 776 (7th Cir. 2014). That description fits this case.

        One final note: in dismissing Briggs-Muhammad’s suit, the district court noted that
this was the third pro se complaint from this plaintiff within the past year and that plaintiff
had engaged in “abusive litigation” in this case by intentionally recycling a stale complaint
that a state court had already rejected. The district court warned plaintiff that further such
filings would result in additional sanctions, including monetary penalties. We agree that
No. 13-3909                                                                            Page 3

further pursuit of frivolous claims by plaintiff may subject her to monetary fines and
possibly to a preclusion order pursuant to Support Systems International, Inc. v. Mack, 45 F.3d
185, 186 (7th Cir. 1995), that would forbid her from filing of any further legal papers in any
court within this circuit.
                                                                                  AFFIRMED.